Matter of State of New York v I.M. (2014 NY Slip Op 08506)





Matter of State of New York v I.M.


2014 NY Slip Op 08506


Decided on December 4, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 4, 2014

Friedman, J.P., Acosta, Moskowitz, Richter, Clark, JJ.


30198/11 -5309

[*1]13694 & In re State of New York, Petitioner-Respondent, ——
vI.M., Respondent-Appellant.


Marvin Bernstein, Mental Hygiene Legal Service, New York (Diane Goldstein Temkin of counsel), for appellant.
Eric T. Schneiderman, Attorney General, New York (Bethany Davis Noll of counsel), for respondent.

Order, Supreme Court, New York County (Cassandra M. Mullen, J.), entered on or about September 20, 2013, which, upon a jury verdict that respondent is a detained sex offender who suffers from a mental abnormality, directed that respondent be committed to a secure treatment facility, unanimously reversed, on the law, without costs, and the petition dismissed.
"[A] civil commitment under Mental Hygiene Law article 10 may [not] be based solely on a diagnosis of ASPD [anti-social personality disorder], together with evidence of sexual crimes" (Matter of State of New York v Donald DD., __ NY3d __, 2014 NY Slip Op 07295 [October 28, 2014]). Since ASPD is the sole diagnosis underlying the jury's finding of mental abnormality
(Mental Hygiene Law § 10.03[i]), the verdict is not supported by legally sufficient evidence, and the petition must be dismissed.
M-5309 - State of New York v I.M.
Motion to amend caption granted.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 4, 2014
CLERK